Opinion by
Mb. Justice Mestrezat,
The facts of the case, as disclosed by the statement, are briefly as follows : The defendant and other wholesale produce dealers in the city of Philadelphia entered into an unlawful combination, known as the Philadelphia Produce Credit and Collection Bureau, and were in a conspiracy with each other to prevent the obtaining of produce by any retail dealer in said city, who might be in debt, or alleged to be in debt, to any member of said combination or association, and thereby to injure and destroy his business and unlawfully compel him to pay such debt. Under the rules of said association the secretary was required to enter upon a debtors’ or “ black list ” the name of any retail produce dealer who might be reported to him as indebted to any member of said association, and to distribute copies of said list among the members thereof. The retail dealers whose names appear on the list are regarded by the trade generally as dishonest in their business practices and unworthy of credit, and *56the members of the association are prohibited from selling, and refuse to sell to any person whose name appears on the debtors’ list.
The plaintiff was a retail produce dealer in the city of Philadelphia and was almost wholly dependent for his supplies of produce upon the defendant and other members of the association. He was able and willing to pay for his supplies and offered to purchase them for cash from the members of the association.
The defendant and other members of the association conspired together with the intention of unlawfully coercing the plaintiff to pay the defendant 186.14, falsely alleged to be owing by him to defendant, and with the further intention of injuring the plaintiff, destroying his business and undermining his credit. On March 1,1899, the defendant wrote the association that the plaintiff had failed to pay him the sum named, after it was due', and the association entered the plaintiff’s name on the debtors’ list, which was circulated among its members and other persons. A copy of the letter is set out at length in the statement. This action on the part of the defendant prevented the plaintiff from obtaining supplies, either on credit or for cash, from the members of the association, and thereby injured the plaintiff in his credit and reputation as a retail produce dealer, and in his business and trade. This is averred to have been done by the defendant falsely and maliciously and with-the aforesaid intention and effect upon the plaintiff and his business.
The defendant demurred to the statement, and hence all relevant matters contained therein must be taken to be true. The sufficiency of the statement is the only question before us.
In support of his demurrer it is claimed by the defendant that the writing is not libelous. Standing alone, possibly that may be true. But in construing this writing we must consider not only the writing itself but the inducement laid in the statement. “ It is the office of the inducement to narrate the extrinsic circumstances, which, coupled with the language published, affects its construction and renders it actionable; where standing alone and not thus explained, the language would appear not to affect him injuriously: ” Townshend on Slander and Libel, sec. 308. The publication complained of, construed in the light of the extrinsic matters averred in the statement, *57clearly tends to injure the plaintiff in his business as a retail produce dealer, and is, therefore, actionable. “Any written words are libelous which impeach the credit of any merchant or trader by imputing to him .... even embarrassment, either past, present or future, or which impute to him .... dishonesty .... in the conduct of his business, or which in any other manner are prejudicial to him in the way of his employment or trade: ” Odgers on Libel and Slander, p. 29.
The defendant further contends that the writing was a privileged communication. It is true that where the defendant and the person addressed have corresponding interests in the subject-matter of the communication, it may be privileged. This privilege, however, is not absolute. It will not avail the defendant if, under the evidence submitted, the jury find that he was actuated by malice in making the communication: Odgers on Libel and Slander, p. 220. The plaintiff avers that the wilting was malicious, and on this demurrer, of course, the question cannot be determined, but the cause must be sent to a jury.
The defendant alleges as another ground for his demurrer that it does not appear that the plaintiff has suffered any special damage which can be recovered in this action. But in actions of libel, or where words are spoken of another in the way of his profession or trade, special damage need not be averred in the statement: Price v. Conway, 134 Pa. 340.
The judgment is reversed and a procedendo awarded.